Per Curiam.
This is a separate appeal by the petitioners, representing a labor union, from a decision and order of the public utility administrator essentially involving the same issues and rulings appearing in the case of Michaelson v. Kennelly, 83 R. I. 75.
Prior to hearing that case on its merits a motion was filed by petitioners to intervene and another by a respondent to dismiss the instant appeal for want of proper aggrieved parties under general laws 1938, chapter 122, §31, as amended. However, at that hearing counsel for petitioners agreed and stated in open court that so far as the merits were concerned the decision in the Michaelson case would govern the instant appeal.
Assuming, therefore, without deciding, that petitioners herein are proper parties under the statute to bring such an appeal, we are of the opinion that on the evidence, which is identical in both cases, our conclusions must be the same as in the Michaelson case which has been decided in a separate opinion filed this day. Michaelson v. Kennelly, supra.
Michaelson & Stanzler, Julius C. Michaelson, for petitioners.
William E. Powers, Atty. Gen., Archie Smith, Ass’t Atty. Gen., for State and respondent administrator.
Walter F. Gibbons, for United Transit Company.
The instant appeal, therefore, is denied and dismissed, the order appealed from is affirmed, and the records in the case are ordered sent back to the respondent administrator.